DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith McWha on 2/26/2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An exoskeleton system comprising:
a passive arm support having at least one joint to articulate the arm support;
a forearm cuff attached to or integral to the arm support;
at least one sensor attached between the forearm cuff and the passive arm support, the
sensor being adapted to detect applied force, or torque from a user;
a plurality of motors mounted at each joint in the arm support to control position and orientation of the forearm cuff, and to create a passive-motorized hybrid arm support, the plurality of motors enabling motorized control of the arm support;
a plurality of motor horns attached on the plurality of motors that allows motion translation of a shaft to a physical body outside the motors so that the motor horns directly drive the at least one joint for eliminating backlash or play that propagate motor error and position error;


a controller coupled to the plurality of motors and the at least one sensor, 
an admittance control loop to motorize the passive support, wherein the controller is programmed with the admittance control loop; 
an admittance control and an impedance control to control the position and orientation of the passive arm support based on applied forces and torques from the user;
the admittance control is applied to a fully motorized three degree of freedom (3 DOF) system,
a motor position conversion unit coupled with the admittance control for receiving inverse kinematics and boundary conditions from the admittance control;
an exoskeleton for support and direction of the user’s arm through movement based on a residual strength of the user, and processed through the admittance control loop, wherein the passive support uses the admittance control and the impedance control for user exoskeleton interaction; 
wherein the antigravity force mechanism further includes a virtual mass, and a damping or a damping coefficient required to keep the exoskeleton stable; 
wherein, the user is able to be controlling motion of the forearm cuff while only being opposed by inertia of the virtual mass and the damping;
a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton;
the user’s applied force to motion of the exoskeleton wherein the virtual point mass, friction, and inertia of the exoskeleton are minimized as compared to not using the virtual point mass for users with Duchenne muscular dystrophy (DMD) to operate the exoskeleton despite user diminished muscle strength;
the virtual point mass is set at 0.5kg and [[a]] the damping coefficient is set at 25N*sec/m.;
a wheelchair, a table, or a desk at which the user is seated for mounting the exoskeleton thereon;
wherein, a joint angle is converted to a motor position and used to control an angle of each [[servo]] motor to translate and orient the forearm cuff and the user’s arm to a desired position and orientation for each iteration of the control loop based on an applied force and a torque; and
wherein, the user is intuitively controlling motion of the forearm cuff while only being opposed by the inertia of the 0.5kg virtual mass and the damping coefficient required to keep the system stable.

5. (Currently Amended) The exoskeleton of Claim 1, wherein the sensor is a force-torque sensor, and the force-torque sensor is adapted to detect and measure movement in a “x” axis, a “y” axis and a “z” axis, 




12. (Currently Amended) An exoskeleton system comprising:
a passive support having at least one joint to articulate the passive support; 






a forearm cuff attached to or integral to the support;
at least one sensor attached between the forearm cuff and the passive support, the
sensor being adapted to detect applied force, or torque from a user;
a plurality of motors mounted at each joint in the passive support to control position and orientation of the forearm cuff, and to create a passive-motorized hybrid support, the plurality of motors enabling motorized control of the passive support;
an antigravity force mechanism that applies a constant upward and vertical force equal and opposite to a force of gravity acting on a user’s arm;
a controller coupled to the plurality of motors and the at least one sensor, 
an admittance control loop to motorize the passive support, wherein the controller is programmed with the admittance control loop; 
an admittance control and an impedance control to control the position and orientation of the passive support based on applied forces and torques from the user;
the admittance control is applied to a fully motorized three degree of freedom (3 DOF) system,
a motor position conversion unit coupled with the admittance control for receiving inverse kinematics and boundary conditions from the admittance control;
an exoskeleton for support and direction of an arm of the user through movement based on a residual strength of the user, and processed through the admittance control loop, wherein the passive support uses the admittance control and the impedance control for user exoskeleton interaction; 
wherein the antigravity force mechanism further includes a virtual mass, and a damping or a damping coefficient required to keep the exoskeleton stable; 
wherein, the user is able to be controlling motion of the forearm cuff while only being opposed by inertia of the virtual mass and the damping;
a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton;
a virtual point mass for mapping the user’s applied force to motion of the exoskeleton wherein the virtual point mass, friction, and inertia of the exoskeleton are minimized as compared to not using the virtual point mass for users with Duchenne muscular dystrophy (DMD) to operate the exoskeleton despite user diminished muscle strength;
the virtual point mass is set at 0.5kg and  the damping coefficient is set at 25N*sec/m.;
a wheelchair, a table, or a desk at which the user is seated for mounting the exoskeleton thereon;
wherein, a joint angle is converted to a motor position and used to control an angle of each motor to translate and orient the forearm cuff and the user’s arm to a desired position and orientation for each iteration of the control loop based on an applied force and a torque; and
wherein, the user is intuitively controlling motion of the forearm cuff while only being opposed by the inertia of the 0.5kg virtual mass and the damping coefficient required to keep the system stable.

13. (Currently amended) The exoskeleton system of Claim 12, wherein the passive support is  configured to be attached to a limb of the user.

configured to be attached to a limb of the user, and the admittance control loop detects a force applied by the limb of the user and converts the force into positional data to position the passive support and the limb of the user.

18. (Currently amended) A method of using an exoskeleton system, comprising: providing an exoskeleton system according to  claim 1wherein the passive arm support is retrofitted with [[a]] the force sensor and [[a]] the motor; and implementing [[an]] the admittance control loop within the motor.

19. (Currently Amended) A method of using an exoskeleton system, comprising: providing an exoskeleton system having: 





a passive arm support having at least one joint to articulate the arm support;
a forearm cuff attached to or integral to the arm support;
at least one sensor attached between the forearm cuff and the passive arm support, the
sensor being adapted to detect applied force, or torque from a user;
a plurality of motors mounted at each joint in the arm support to control position and orientation of the forearm cuff, and to create a passive-motorized hybrid arm support, the plurality of motors enabling motorized control of the arm support;
an antigravity force mechanism that applies a constant upward and vertical force equal and opposite to a force of gravity acting on a user’s arm;
a controller coupled to the plurality of motors and the at least one sensor, 
an admittance control loop to motorize the passive support, wherein the controller is programmed with the admittance control loop; 
an admittance control and an impedance control to control the position and orientation of the passive arm support based on applied forces and torques from the user;
the admittance control is applied to a fully motorized three degree of freedom (3 DOF) system,
a motor position conversion unit coupled with the admittance control for receiving inverse kinematics and boundary conditions from the admittance control;
an exoskeleton for support and direction of the user’s arm through movement based on a residual strength of the user, and processed through the admittance control loop, wherein the passive support uses the admittance control and the impedance control for user exoskeleton interaction; 
wherein the antigravity force mechanism further includes a virtual mass, and a damping or a damping coefficient required to keep the exoskeleton stable; 
wherein, the user is able to be controlling motion of the forearm cuff while only being opposed by inertia of the virtual mass and the damping;
a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton;
a virtual point mass for mapping the user’s applied force to motion of the exoskeleton wherein the virtual point mass, friction, and inertia of the exoskeleton are minimized as compared to not using the virtual point mass for users with Duchenne muscular dystrophy (DMD) to operate the exoskeleton despite user diminished muscle strength;
the virtual point mass is set at 0.5kg and  the damping coefficient is set at 25N*sec/m.;
a wheelchair, a table, or a desk at which the user is seated for mounting the exoskeleton thereon;
wherein, a joint angle is converted to a motor position and used to control an angle of each  motor to translate and orient the forearm cuff and the user’s arm to a desired position and orientation for each iteration of the control loop based on an applied force and a torque; and
wherein, the user is intuitively controlling motion of the forearm cuff while only being opposed by the inertia of the 0.5kg virtual mass and the damping coefficient required to keep the system stable.

Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
1) Replace the photographs with line drawings.
2) Clearly indicate with reference numerals the motor horns as recited in claim 1.

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exoskeleton system comprising: a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton.  This limitation in combination with the rest of the limitations of claim 1 are not reasonably taught by the prior art of record.
The prior art of record fails to disclose an exoskeleton system comprising: a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton.  This limitation in combination with the rest of the limitations of claim 12 are not reasonably taught by the prior art of record.
The prior art of record fails to disclose a method of using an exoskeleton system comprising: a time delay for the admittance control loop that is 10ms or less to ensure the user exoskeleton interaction, wherein the impedance control decreases the time delay between a user interface and actual motion of the exoskeleton.  This limitation in combination with the rest of the limitations of claim 19 are not reasonably taught by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785